         Case 6:19-cv-00283-MK               Document 22        Filed 02/03/20   Page 1 of 3




Luke W. Reese, OSB No. 076129
lreese@ghrlawyers. com
Shayna M. Rogers, OSB No. 134698
srogers(S;ghrlavwers.com
GARRETT HEMANN ROBERTSON P.C.
1011 Commercial Street N.E.
Salem, Oregon 97301-1049
Tel:(503)581-1501
Fax:(503) 581-5891
       Of Attorneys for Defendants


                                  UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON
                                            EUGENE DIVISION

 NICOLE GILILLAND, an individual                               No. 6:19-cv-00283-MK

                                        Plaintiff,
                                                               RESPONSE TO PLAINTIFF'S
                        vs.                                    ATTORNEY'S MOTION TO
                                                               WITHDRAW
 SOUTHWESTERN OREGON
 COMMUNITY COLLEGE DISTRICT
 by and through its BOARD OF
 EDUCATION, an Oregon community
 college district and board;
 SOUTHWESTERN OREGON
 COMMUNITY COLLEGE, an Oregon
 community college; PATTY SCOTT,
 an individual; TIM DAILY, an individual;
 FRANCISCO SALDIVAR; an individual;
 SUSAN WALKER, an individual;
 MELISSA SPERRY, an individual;
 PAMELA WICK, an individual,
                                     Defendants.

        Defendants do not object to opposing counsel's Motion to Withdraw as Plaintiffs Attorney.
However, to the extent Plaintiff wishes to continue with this action, Defendants respectfully request
that the Court order her to obtain new counsel within thirty (30) days to allow this matter to
continue on its current schedule.

        Over the last several weeks, Plaintiff has sent email messages directly to defense counsel

 RESPONSE TO PLAINTIFF'S ATTORNEY'S MOTION TO WITHDRAW:                                        Page-1
 Gililland v. Southwestern Oregon Conununity College, et al.
          Case 6:19-cv-00283-MK             Document 22       Filed 02/03/20   Page 2 of 3




making threats and demands, despite a reminder that she continues to be represented and that all
communications will need to go through her attorney until the Motion to Withdraw is ruled upon.
Given the tone and content of Plaintiff s email messages, several of which are submitted as exhibits
to the contemporaneously filed Declaration of Luke Reese, Defendants respectfully request that the
Court either require Plaintiff to obtain counsel or show cause why she should be allowed to proceed
pro se.

        Pursuant to the Court's most recent Order (Docket Number 17) discovery is to be completed
by April 20, 2020. The parties have exchanged written discovery and, after the Court enters an
Order on counsel's Motion to Withdraw, Defendants intend to submit Interrogatories followed by
Dispositive Motions. An Order requiring plaintiff to obtain new counsel within thirty (30) days
will help the parties move past plaintiffs current threats and allow this matter to be resolved
through the appropriate process and pursuant to the current schedule.

        DATED this 3rd day ofFebmary 2020.


                               GARRETT HEMANN ROBERTSON P.C.


                                                      ?>




                                               Luke W. Reese
                                             OSB No. 076129
                                           Phone: 503-581-1501
                                            Fax: 503-581-5891
                                          lreese(%ghriawv ers.com
                                        Of Attorneys for Defendants




 RESPONSE TO PLAINTIFF'S ATTORNEY'S MOTION TO WITHDRAW:                                      Page-2
 Gililland v. Southwestern Oregon Community College, et al.
         Case 6:19-cv-00283-MK                 Document 22        Filed 02/03/20   Page 3 of 3




                                     CERTIFICATE OF SERVICE

       I hereby certify that I caused to be served the foregoing Response to Plaintiffs
Attorney's Motion to Withdraw on the date indicated below,

        [X] Via First-Class Mail with postage prepaid
        [X] Via Electronic Filing
        [ ] Via Facsimile Transmission
        [ ] Via Hand Delivery
        [ ] Via Overnight Delivery

to the following person(s) a true copy thereof, contained in a sealed envelope (if other than by
facsimile transmission), addressed to said person(s) at their last known addresses indicated
below:

 Nicole Gililland                                            KEVIN C. BRAGUE
 PO Box 158                                                  The Brague Law Firm
 51668 Blue River Drive, #4                                  1205 NW 25th Avenue
 Blue River OR 97413                                         Portland OR 97210
 Email: nicoles,ilillcindl5(a),ff:mail.cpm                   OSBNo. 050428
      Plaintiff joro se                                      Phone: 503-922-2243
                                                             Fax: 503-226-3131
                                                              Email: kevm('a),hra8iielawfirm. com
                                                                   Attorney for Plaintiff
 Nicole Gililland
 608 Grant Avenue, #19
 OgdenUT 84404
        Plaintiff/?ro se

        DATED February 3, 2020
                               GARRETT HEMANN ROBERTSON P.C.



                                                 s/Luke W. Reese
                                    Luke W. Reese (OSB No. 076129)
                                             lreese@;ghrl.a\\^ers. com
                                   ShaynaM. Rogers (OSB No. 134698)
                                             sroRers@,gh.rla\\'vers.com
                                               Phone: 503-581-1501
                                                Fax: 503-581-5891
                                            Of Attorneys for Defendants
                      4841-5256-2099, v.1




 CERTIFICATE OF SERVICE:                                                                            Page-3
 Gililland v. Southwestern Oregon Community College District, et al.
